In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1980V
                                        UNPUBLISHED


    SANDRA JEAN RIFFELMACHER,                               Chief Special Master Corcoran

                        Petitioner,                         Filed: September 20, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Jamica Marie Littles, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On December 28, 2020, Sandra Jean Riffelmacher filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act”). Petitioner alleges that she suffered a left shoulder
injury related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine
received on October 11, 2019. Petition at 1. Petitioner further alleges that the vaccine
was received in the United States, her injuries and sequelae lasted more than six months,
and neither Petitioner nor any other party has ever filed an action or received
compensation in the form of an award or settlement for Petitioner’s vaccine-related
injuries. Petition at ¶¶ 2, 11-13. The case was assigned to the Special Processing Unit of
the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
      On September 19, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that:

       [P]etitioner had no history of left shoulder pain, inflammation, or dysfunction
       prior to her October 2019 flu vaccination that would explain the alleged
       symptoms and examination findings occurring after her vaccine injection. In
       addition, petitioner more likely than not suffered the onset of her left
       shoulder pain within forty-eight hours of her flu vaccine administration; and
       her left shoulder pain and reduced range of motion were limited to the
       shoulder in which the vaccine was administered. There is no other condition
       or abnormality that would explain petitioner’s symptoms. Therefore,
       petitioner is entitled to a presumption of vaccine causation.

Respondent’s Rule 4(c) Report at 7-8 (citation omitted).

         Respondent further agrees that the “records also show that this case was timely
filed, that petitioner received her October 2019 flu vaccination in the United States, and
that petitioner satisfies the statutory severity requirement by suffering the residual effects
or complications of her left shoulder injury for more than six months after vaccine
administration . . . [and] entitlement to compensation is appropriate under the terms of the
Vaccine Act.” Respondent’s Rule 4(c) Report at 8 (citation omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2